DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Muynck (2013120847).
Regarding claims 1, 5, 7, 9, and 11, De Muynck teaches an aqueous solution that includes urea, urease (from microbes), (pg 8, lines 4-14), and divalent calcium ions (met by calcium chloride) (pg 12, lines 1-5).  The solutions (meets saturated limitation) are used for strengthening of porous materials (sand) (pg. 7, lines 25-33) and includes building materials (pg. 1, lines 1-8 and pg. 2, lines 26-30).  The solution is deposited or injected onto construction materials to strengthen by carbonate deposition (meets carbonate precipitation) (abstract and pg. 1, lines 1-8 and pg. 2, lines 26-30).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the method as taught by De Muynck since De 
Regarding claim 3, the solutions are used for strengthening of porous materials (sand) (pg. 7, lines 25-33) and includes building materials (pg. 1, lines 1-8 and pg. 2, lines 26-30).  The solution is deposited or injected onto construction materials.  Thus, the strengthening as disclosed meets the limitation of improving the bearing capacity.
	Regarding claim 4, the solutions are used for strengthening of porous materials (sand) (pg. 7, lines 25-33).
Regarding claims 6 and 8, the solution should be applied at least once (meets limitation of more than once)(pg. 8, lines 13-20).  Page 10, lines 13-20 indicates that several application procedures are used.
Regarding claims 12 and 13, the solution is applied to building materials in order to strengthen them and thus would result in stronger building materials.  The solution used is the same as that of the instant claims and thus the effects on ground settlement and heave would be inherent to the composition and method as taught.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Claims 1, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotlar (20070204990).
Regarding claims 1, 5, 7, 9, and 10, Kotlar teaches an aqueous solution that includes urea, urease, (para. 0081), and divalent calcium ions (met by calcium chloride) (para. 0081).  The solutions are used for strengthening of porous materials (sand) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the method as taught by Kotlar since Kotlar discloses the deposition of the solution for strengthening of porous materials and the solution is deposited or injected onto subterranean formation and indicates that carbonate deposition occurs.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over either De Muynck (2013120847) or Kotlar (20070204990) as applied above, and further in view of (WO 9217416).
WO 92/17416 teaches the addition of powdered milk to improve the strength of porous products such as cement (pg. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to add powdered milk to the porous strengthening materials as disclosed by either De Muynck or Kotlar since the WO 92/17416 patent discloses the addition of powdered milk to made a stronger porous building product and since both De Muynck and Kotlar are porous strengthening materials for building products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734